Citation Nr: 1447187	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  02-19 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) from December 14, 2010 through September 9, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from October 1968 to May 1970. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD and assigned a 10 percent rating effective March 3, 1999.  Jurisdiction of the case was subsequently transferred to the RO in St. Louis, Missouri.

 During the pendency of the appeal, a rating decision in October 2000 awarded an increased 30 percent rating for PTSD, effective from April 13, 2000.

 In December 2011, the Board denied entitlement to an initial rating in excess of 10 percent for PTSD prior to February 14, 2000, granted entitlement to a disability rating of 30 percent from February 14, 2000 through December 13, 2010, and granted entitlement to a disability rating of 50 percent from December 14, 2010.  The Veteran appealed the Board's December 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2012, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion For Partial Remand (Joint Motion) requesting that the Court vacate the Board's decision to the extent that it denied a rating in excess of 50 percent for PTSD from December 14, 2010, and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

 In March 2013, the Board remanded the issue of entitlement to a disability rating in excess of 50 percent for PTSD from December 14, 2010 to the RO for additional development.  A VA Disability Benefits Questionnaire (DBQ) was obtained on September 10, 2013, and a September 2013 rating decision granted a 70 percent rating for PTSD from December 14, 2010 through September 9, 2013 and a 100 percent rating effective September 10, 2013; this rating decision also granted basic eligibility to Dependents' Educational Assistance beginning September 10, 2013.  A November 2013 Board decision denied a rating in excess of 70 percent from December 14, 2010 through September 9, 2013, and held that a TDIU issue had not been raised by the record as the Veteran was working part time, and a VA examiner noted in December 2010 that there was not total occupational and social impairment due to PTSD.  The Veteran appealed this decision to the Court, resulting in an August 2014 Order granting a Joint Motion and vacating the decision to the extent that it denied consideration of entitlement to a TDIU.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

One of the reasons that the November 2013 Board decision found that a TDIU claim was not raised by the record was because the Veteran was working part time during the period in question.  The Joint Motion specifically noted that the Board had not considered whether this part-time employment was marginal employment, which shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  More information, such as the circumstances of the Veteran's part-time employment, and the Veteran's income during the period in question, is required for the Board to determine whether the Veteran's employment was marginal or substantially gainful.  Therefore, the matter should be remanded to obtain more information about the nature of, and the income from, the Veteran's employment from December 14, 2010 through September 9, 2013.  


Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice letter relative to the issue of entitlement to a TDIU, and provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to complete the form as to the period of time from December 14, 2010 through September 9, 2013 and return it to the RO.  The Veteran should also be provided with a VA Form 21-4192 to be completed by his employer during the period in question, to address his employment nature (to include any accommodation due to PTSD) and income status.  

2.  After allowing an appropriate period of time for the Veteran to respond, determine whether the Veteran's employment from December 14, 2010 through September 9, 2013 was marginal employment.  If the Veteran's responses reveal that his employment was marginal, forward the claims file to a suitable VA clinician and request an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, alone or in combination, prevented the Veteran from securing or following a substantially gainful occupation consistent with his education and occupational experience, during the period of time from December 14, 2010 through September 9, 2013.  The VA clinician is not to take into consideration the Veteran's age or any impairment caused by nonservice-connected disabilities.  

3. After completing the above development, readjudicate the issue of entitlement to a TDIU from December 14, 2010 through September 9, 2013.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



